Citation Nr: 0805990	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to November 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned separate 10 percent ratings for the 
cervical and lumbar spine disabilities.  The veteran 
perfected timely appeals with respect to those ratings.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on June 8, 2005.  A copy of the hearing 
transcript has been associated with the file.

Thereafter, in August 2006, the Board remanded this issue to 
the RO (via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned his case to the Board for 
appellate review.


FINDINGS OF FACT

1.  The degenerative disease of the cervical spine is 
manifested by no more than slight limitation of motion, 
including flexion to 40 degrees, extension to 50 degrees, 
lateral flexion to 40 degrees right and 35 degrees left, and 
rotation to 50 degrees right and 45 degrees left.

2.  The degenerative disease of the lumbar spine is 
manifested by no more than slight limitation of motion, 
including forward flexion between 75 and 85 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees on 
right and left, and rotation to 30 degrees right and left. 

3.  Neither ankylosis nor neurological manifestations of the 
service-connected disabilities have been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
degenerative disease of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5003 (2007).  

2.  The criteria for a rating greater than 10 percent for 
degenerative disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5003 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for higher initial evaluations; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In September 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.   

Since these claims are appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in September 2007.  The 
veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claims.  

Pursuant to the Board's August 2006 remand, a request was 
made for post-service medical records from Little Rock Air 
Force Base.  In September 2006, the Appeals Management Center 
was notified that all of the veteran's records had been 
"retired" to the National Personnel Records Center (NPRC).  
In March 2007, the NPRC advised that the identified records 
were not available, and it is presumed that they no longer 
exist.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose, particularly since the veteran has had a 
recent (July 2007) VA examination which evaluated the current 
severity of his disability.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board finds that the duties 
to notify and assist have been met.  



Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was granted for degenerative joint disease 
of the cervical and lumbar spines by rating decision dated 
March 2003.  Evaluations of 10 percent were assigned under DC 
5003-5290 for the cervical spine disorder, and under DC 5003 
for the lumbar spine disorder, effective December 1, 2002.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

During the course of the veteran's claim, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and revised versions 
of the regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change. See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to September 26, 2003, limitation of motion of the 
cervical spine was rated as 10 percent when slight, 20 
percent when moderate, and 30 percent disabling when severe.  
38 C.F.R. Part  4, § 4.71a, Diagnostic Code 5290 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

        Unfavorable ankylosis of the entire spine (100 percent);

        Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion is 340 degrees.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to thirty degrees, and left and right 
lateral rotation is zero to 30 degrees on the right and left.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

On review, the Board finds that higher evaluations are not 
warranted for degenerative disease of the cervical and lumbar 
spines under either the old or the revised criteria.

During a VA examination in March 2004, the veteran described 
some "popping" of the cervical spine upon rotation.  On 
range of motion testing, he had 65 degrees forward flexion, 
45 degrees extension, lateral flexion of 30 degrees to the 
right and left, and rotation to 55 degrees on either side.  

On VA examination in September 2007, the veteran again 
complained of pain in the area of the cervical spine.  Range 
of motion testing indicated forward flexion of 40 degrees, 
extension of 50 degrees, lateral flexion of 40 degrees to the 
right and 35 degrees to the left, and rotation to 50 degrees 
to the right and 45 degrees to the left.  No neurological 
manifestations were observed.   X-ray studies showed 
degenerative changes at C5-6.  

Under the old schedular criteria of DC 5290, a rating in 
excess of 10 percent was not warranted unless there was 
moderate or severe limitation of cervical motion.  38 C.F.R. 
§ 4.71a, DC 5290 (2003).  Based upon the ranges of motion 
recorded at the above examinations, the Board concludes that 
the veteran's limitation of motion most accurately falls 
within the mild range.  While the veteran has complained of 
pain and "popping," the only limitation of motion found 
during his examinations was a slight decrease in rotation.  
Lateral flexion improved between the 2004 and 2007 VA 
examinations.  There was no significant limitation of forward 
flexion or extension reported on either examination.  In the 
Board's view, this does not rise to the level of "moderate" 
disability.  Under the old qualitative criteria for 
evaluating limitation of motion of the cervical spine, the 
veteran's cervical disability was no more than slight, for 
which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5290 (2003).  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's cervical spine 
disability again does not meet the requirements for a rating 
in excess of 10 percent.  During his most recent VA 
examination, the veteran's forward flexion was 40 degrees, 
and his combined range of motion was 265 degrees.  In order 
to qualify for an increase to 20 percent, forward flexion 
greater than 15 degrees but not greater than 30 degrees, or 
combined range of motion of not greater than 170 degrees, 
should be shown.  According to the new regulations, his 
ranges of motion fall within the requirements for a 10 
percent rating, with forward flexion greater than 30 degrees 
but not greater than 40 degrees, and combined range of motion 
greater than 170 degrees but not greater than 335 degrees.  
38 C.F.R. § 4.71a, DC 5237 (2007).  Thus, the new schedular 
criteria of DC 5237 also cannot serve as a basis for an 
increased rating.  

X-ray studies taken in March 2004 revealed degenerative 
changes to the lumbar spine at L1-2 and spondylolysis at L-5.  
The veteran had forward flexion from zero to 90 degrees, 
extension from zero to 30 degrees, and lateral flexion to 40 
degrees right and left.  There were no findings reported as 
to rotation.  

Regarding the veteran's lumbar spine, in September 2007, X-
rays confirmed degenerative joint disease at L1-2 and "very 
slight" spondylolysis at L-5.  The veteran was observed to 
get in and out of a chair without difficulty.  His gait, 
including heel-toe testing, was normal.  A spasm in the 
lumbar area and tenderness at the left sacroiliac joint was 
noted.  Range of motion testing showed forward flexion 
between zero and 75 and 85 degrees; extension from zero to 25 
degrees; lateral flexion from zero to 30 degrees on both 
right and left; and rotation from zero to 30 degrees on both 
sides.  No discomfort was noted during testing.    

Under former Diagnostic Code 5292, a rating in excess of 10 
percent was not warranted unless there was moderate or severe 
limitation of lumbar motion.  
The Board concludes that the veteran's lumbar spine 
disability results in no more than slight limitation of 
motion under the old schedular criteria.  No limitation of 
motion was found in March 2004.  In September 2007, there was 
a 15 degree decrease in forward flexion and a 5 degree 
decrease in extension.  No loss of lateral flexion or 
rotation has been shown.  The limitation of motion of the 
veteran's lumbar spine, in the Board's view, does not rise to 
the level of "moderate."  Thus, an increased rating under 
the old qualitative criteria is not warranted.  38 C.F.R. § 
4.71a, DC 5292 (2003).  
 
The veteran's lumbar spine disability also does not satisfy 
the requirements for a rating in excess of 10 percent under 
the revised numerical criteria.  During his September 2007 
examination, the veteran's forward flexion was between 75 and 
85 degrees, and his combined range of motion was between 220 
and 230 degrees.  According to the new regulations, his 
ranges of motion fall within the requirements for a 10 
percent rating, with forward flexion greater than 60 degrees 
but not greater than 85 degrees, and a combined range of 
motion greater than 120 degrees but not greater than 235 
degrees.  38 C.F.R.  § 4.71a, DC 5237 (2007).  In order to 
qualify for an increase to 20 percent, forward flexion 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of not greater than 120 degrees 
should be shown.  Thus, the new schedular criteria also 
cannot serve as a basis for an increased rating.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
Although the veteran has complained of pain, there is no 
objective evidence that his pain interferes with his daily 
functions.  The veteran was observed to have normal gait and 
to sit and rise from a chair without difficulty.  No pain was 
noted during lumbar range of motion testing, although some 
discomfort around the cervical spine was reported.  The 
September 2007 VA examiner found no increased limitation of 
motion upon repetitive use.  There was some tenderness and 
spasm in the low back, but no weakness, atrophy, or 
deformity.  There is not adequate pathology or symptoms that 
would warrant an evaluation in excess of 10 percent for 
functional loss.  See DeLuca, 8 Vet. App. 204-7 (1995).

Higher alternative ratings are available under both the old 
and revised schedular criteria.  There is no evidence of a 
fracture of the vertebra or ankylosis of any part of the 
spine that would entitle the veteran to an increased rating 
under any of those applicable Diagnostic Codes.  The Board 
acknowledges the veteran's September 2007 report of weekly 
incapacitating episodes, and has considered whether he may be 
eligible for a higher rating for intervertebral disc syndrome 
under either the old or the revised criteria.  However, both 
sets of intervertebral disc syndrome criteria define an 
incapacitating episode as a "period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Compare 38 C.F.R. 4.71a, Diagnostic Code 5293 
(2003) with 38 C.F.R. 4.71a, Diagnostic Code 5293 (2007).   
The veteran has not submitted evidence showing treatment by a 
physician or prescribed bed rest for incapacitating episodes.  
Thus, the Diagnostic Code relevant to intervertebral disc 
syndrome is not for application.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected degenerative disease of the 
cervical and lumbar spines present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The Board acknowledges that the 
veteran is unemployed and that he has attributed his 
inability to work to his cervical and lumbar disabilities.  
Evidence has also been submitted from one of the veteran's 
former employers, indicating that the veteran had to take 
time off for back pain on at least one occasion, and that he 
had indicated that he was leaving his position because of 
chronic back pain.  The medical evidence, however, reflects 
no more than mild impairment.  A referral for consideration 
of an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
disorders of the cervical and lumbar spines have warranted no 
more than a 10 percent rating since December 2002, the 
effective date of the grant of service connection. 

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher initial evaluations for 
degenerative disease of the cervical and lumbar spines.  
Thus, the preponderance of the evidence is against the 
veteran's increased initial evaluation claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An initial rating in excess of 10 percent for degenerative 
disease of the cervical spine is denied. 

An initial rating in excess of 10 percent for degenerative 
disease of the lumbar spine is denied. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


